Name: Commission Regulation (EEC) No 1870/86 of 17 June 1986 fixing the quotas applying to imports into Spain of beef products from third countries
 Type: Regulation
 Subject Matter: Europe;  international trade;  cooperation policy;  trade;  animal product
 Date Published: nan

 No L 162/ 16 Official Journal of the European Communities 18 . 6 . 86 COMMISSION REGULATION (EEC) No 1870/86 of 17 June 1986 fixing the quotas applying to imports into Spain of beef products from third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 491 /86 of 25 February 1986 laying down rules for the application of quantitative restrictions on imports into Spain of certain agricultural products from third countries ('), and in parti ­ cular Article 3 ( 1 ) thereof, whereas, to ensure proper management of the quota, the applications for import licences should be subject to the lodging of a security in accordance with Commission Regulation (EEC) No 2220/85 of 22 July 1985 laying down common detailed rules for the application of the system of securities for agricultural products (2) ; Whereas provision should be made for Spain to commu ­ nicate information to the Commission on the application of the quota ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION :Whereas, pursuant to Article . 77 of the Act of Accession of Spain and Portugal, Spain may, until 31 December 1995, apply quantitative restrictions on imports from third countries ; whereas the said restrictions concern products which are subject to the supplementary trade mechanism in the case of beef ; whereas the initial quotas in volume should be fixed in respect of each product or group of products in accordance with Article 1 (2) of Council Regulation (EEC) No 491 /86 ; Article 1 1 . Initial contingents of beef products, referred to in Annex III of Regulation (EEC) No 491 /86 applying to imports into Spain from third countries are settled as follows : CCT heading No Description Initial contingent 01.02 A ex II Live animals of the bovine species other than pure-bred breeding animals and animals for use in bull-fighting 300 animals 02.01 A II a) Meat of bovine animals , fresh or chilled 900 tonnes (carcase weight) 02.01 A lib) and Meat of bovine animals, frozen, and 3 600 tonnes 02.01 B II b) offals of bovine animals (carcase weight) 2. For the period from 1 March to 31 December 1986, the quotas referred to above are reduced by one-sixth . 3 . In the final outcome of the present Regulation, 100 kilograms of bone-in beef corresponds to 100 kilograms of bone-in beef corresponds to 77 kilograms of boneless beef. 2. Applications for import authorizations shall be subject to the lodging of a security. The provisions of Regulation (EEC) No 2220/85 shall apply in respect of the said security. The primary requirement, within the meaning of Article 20 of the said Regulation, shall consist in the effective importation of the products . Article 2 1 . The Spanish authorities shall issue import authoriza ­ tions so as to ensure a fair allocation of the available quantity between the applicants. Article 3 1 . The Spanish authorities shall communicate to the Commission the measures which they adopt for the appli ­ cation of Article 2. (') OJ No L 54, 1 . 3 . 1986, p. 25 . (2) OJ No L 205, 3 . 8 . 1985, p. 5 . 18 . 6 . 86 Official Journal of the European Communities No L 162/ 17 2. They shall, for each of the products concerned transmit, not later than the 15th of each month, the following information on import authorizations issued in the preceding month :  the quantities covered by the import authorizations issued,  the quantities imported. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It will apply with effect from 1 March 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 June 1986. For the Commission Frans ANDRIESSEN Vice-President